Title: From Thomas Jefferson to John Tyler, 19 January 1809
From: Jefferson, Thomas
To: Tyler, John


                  
                     Dear Sir 
                     
                     Washington Jan. 19. 09.
                  
                  I have been prevented by a pressure of business from sooner acknoleging the reciept of your friendly letter of Dec. 22. and with this acknolegement I pray you to accept my sincere congratulations on the late testimony of public confidence manifested by the legislature of your country in their electing you to the first office in the state. certain I am that there is no one to whose fidelity it could have been more safely entrusted. and it is peculiarly pleasing, after so long a course of public service & of steady adherence to sound political principles, to see your retirement made more dignified by the elevation preceding it. the crisis at which you are called to the chair may be a trying one. for altho’ new circumstances have arisen, sufficient to turn Gr. Britain from a wrong to a right course, yet her pride is so much greater than her wisdom or morality, that it may as usual predominate & render rupture both probable & near at hand. the meeting of Congress in May will undoubtedly change our position.
                  I thank you for your kind invitation should my footsteps be hereafter led to the city of Richmond. certainly you would be among those whom I should see with the most pleasure. but, returning at length to those pursuits so much more congenial to my mind than the line in which I have been engaged by the history of the times in which I have lived I do not think it probable that I shall journey much from home. should a view to necessary relaxation, or any other cause, lead you at any time into our neighborhood, it will give me great pleasure to recieve you at Monticello. Accept my salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               